EXHIBIT 10.1

 

FIRST AMENDMENT TO

CÜR MEDIA, INC.

2015 EQUITY INCENTIVE PLAN

 

Pursuant to Section 4(a) of the CÜR Media, Inc. 2015 Equity Incentive Plan (the
“Plan”), this first amendment to the Plan (“First Amendment”) is made as of
September 23, 2016. Unless otherwise defined herein, capitalized terms used in
this First Amendment shall have the meaning given to them in the Plan.

 



 

1.Section 2 of the Plan is amended in its entirety to read as follows:



 

“2. EFFECTIVE DATE. The Plan shall become effective and Awards may be granted on
and after September 25, 2015 (the “Effective Date”). Any Awards of incentive
stock options granted under the Plan are granted subject to approval of the Plan
by the stockholders of the Company within twelve (12) months after the Effective
Date. If such approval has not been obtained within such twelve (12) month
period, grants of incentive stock options shall be deemed to have been grants of
non-qualified stock options.”

 



 

2.All other terms and provisions of the Plan shall remain in full force and
effect.

 

 

 

 

3.This First Amendment was duly adopted by the Board of Directors of the
Company, as of September 23, 2016, in accordance with Section 242 of the General
Corporation Law of the State of Delaware (the “DGCL”).



 

IN WITNESS WHEREOF, this First Amendment has been executed by order of the Board
of Directors of CÜR Media, Inc.

 



 CÜR MEDIA, INC.    By:/s/ Kelly Sardo

 

 

Kelly Sardo   Secretary 



 